Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-23, 26, 29-32, 35 and 39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ishiguro et al. (US 2010/0022837).
Regarding claim 21, Ishiguro et al. disclose a surgical instrument (40; Figures 1 and 7C), comprising: a proximal portion (41/45/47), including: a housing (41); a proximal shaft (45/46/47) extending distally from the housing; and a proximal drive bar (120/119; ¶[0111]) extending through the proximal shaft (Figure 7C); and a distal portion, including: a distal shaft (177); a distal drive bar (178) extending through the distal shaft; and an end effector assembly (179a/b) operably supported at a distal end portion of the distal shaft (Figure 7C) and operably coupled to the distal drive bar such that translation of the distal drive bar through the distal shaft manipulates the end effector assembly (¶[0110], [0111]), wherein the proximal portion and the distal portion are releasably engagable with one another via releasable engagement of the proximal and distal shafts with one another and the proximal and distal drive bars with one another such that translation of the proximal drive bar through the proximal shaft manipulates the end effector assembly (¶[0108]). 
Regarding claim 22, the end effector assembly includes first and second jaw members (179a/b), at least one of the first or second jaw members movable relative to the other between a spaced-apart position and an approximated position for grasping tissue therebetween (¶[0110]). 
Regarding claim 23, manipulating the end effector assembly includes moving the at least one of the first or second jaw members relative to the other between the spaced-apart position and the approximated position (¶[0110]). 
Regarding claim 26, the proximal and distal drive bars define complementary threaded connectors (119/178) configured to releasably threadingly engage the proximal and distal drive bars with one another (¶[0108]). 
Regarding claim 29, a movable handle (154) pivotably coupled to the housing and operably coupled to the proximal drive bar such that actuation of the movable handle translates the proximal drive bar through the proximal shaft (¶[0099]). 
Regarding claim 30, Ishiguro et al. disclose a surgical instrument (40; Figures 1 and 7C), comprising: a housing (41); a shaft (45/46/47/177) extending distally from the housing; a drive bar (120/119/178) extending through the shaft; and an end effector (179a/b) assembly operably supported at a distal end portion of the shaft (Figure 7C) and operably coupled to the drive bar such that translation of the drive bar through the shaft manipulates the end effector assembly (¶[0110], [0111]), wherein the shaft includes a proximal portion (45/46/47) and distal portion (177) releasably engaged with one another (¶[0108]), and wherein the drive bar includes a proximal portion (120/119) and distal portion (178) releasably engaged with one another (¶[0108]). 
Regarding claim 31, the end effector assembly includes first and second jaw members, at least one of the first or second jaw members movable relative to the other between a spaced-apart position and an approximated position for grasping tissue therebetween (¶[0110]). 
Regarding claim 32, manipulating the end effector assembly includes moving the at least one of the first or second jaw members relative to the other between the spaced-apart position and the approximated position (¶[0110]). 
Regarding claim 35, the proximal and distal portions of the drive bar are releasably engaged with one another via a threaded connection (174; ¶[0108]). 
Regarding claim 39, a movable handle (154) is pivotably coupled to the housing and operably coupled to the drive bar such that actuation of the movable handle translates the drive bar through the shaft to manipulate the end effector assembly (¶[0099]). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 21-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dumbauld et al. (US 2011/0071522) in view of Coe et al. (US 2008/0243106).
Regarding claim 21, Dumbauld et al. disclose a surgical instrument (Figure 4), comprising: a proximal portion, including: a housing (60; Figure 2); a proximal shaft (12) extending distally from the housing; and a proximal drive bar (101) extending through the proximal shaft; and a distal portion, including: a distal shaft (1201; ¶[0034], [0044]); and an end effector assembly (100) operably supported at a distal end portion of the distal shaft and operably coupled to the drive bar such that translation of the drive bar through the distal shaft manipulates the end effector assembly (¶[0036]), wherein the proximal portion and the distal portion are releasably engagable with one another via releasable engagement of the proximal and distal shafts with one another such that translation of the proximal drive bar through the proximal shaft manipulates the end effector assembly (¶[0034]-[0044]). 
Dumbauld et al. fail to disclose a distal drive bar as claimed.  Dumbauld et al. are silent as to how the drive bar is releasably coupled to the end effector while the end effector jaws are non-releasably connected to the distal shaft.  Dumbauld et al. suggest that the drive bar has a detachable distal portion (see “interface join” 140 in Figure 4).  Furthermore, one skilled in the art would recognize that, without some other means for attachment, it would be difficult to attach the drive bar since its holes would need to be aligned with the slots of the distal shaft and jaws so that a pin could be passed therethrough (¶[0036]; Figures 4 and 5).
Coe et al. disclose a means for attaching an end effector such as forceps (¶[0069]; Figures 1B and 2A) by providing, in addition to a detachable distal shaft (14), a detachable distal drive member (14a) which can be a distal drive bar (22; Figure 2A; ¶[0069], [0070]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention and in view of Coe et al. to have provided the end effector of Dumbauld et al. with a detachable distal drive bar in order to allow a simpler and likely easier connection of the end effector.
Regarding claim 22, the end effector assembly includes first and second jaw members, at least one of the first or second jaw members movable relative to the other between a spaced-apart position and an approximated position for grasping tissue therebetween (¶[0035] of Dumbauld et al.). 
Regarding claim 23, manipulating the end effector assembly includes moving the at least one of the first or second jaw members relative to the other between the spaced-apart position and the approximated position (¶[0035] of Dumbauld et al.). 
Regarding claim 24, each of the first and second jaw members includes an electrically conductive surface adapted to connect to a source of energy for treating tissue grasped between the first and second jaw members (¶[0038], [0046] of Dumbauld et al.). 
Regarding claim 25, the proximal and distal shafts define complementary threaded connectors configured to releasably threadingly engage the proximal and distal shafts with one another (¶[0045] of Dumbauld et al.). 
Regarding claim 26, in view of Coe e al. the proximal and distal drive bars would define complementary threaded connectors (20t and 24t; Figure 2A of Coe et al.) configured to releasably threadingly engage the proximal and distal drive bars with one another. 
Regarding claim 27, the surgical instrument further comprises a knife (190 of Dumbauld et al.) slidably received within the proximal drive bar (¶[0042]; Figure 4 of Dumbauld et al.). 
Regarding claim 28, a trigger pivotably coupled to the housing and operably coupled to the knife such that actuation of the trigger translates the knife through the proximal shaft. 
Regarding claim 29, a movable handle (62; Figure 2 of Dumbauld et al.) is pivotably coupled to the housing and operably coupled to the proximal drive bar such that actuation of the movable handle translates the proximal drive bar through the proximal shaft (¶[0036] of Dumbauld et al.). 
Regarding claim 30, Dumbauld et al. disclose a surgical instrument, comprising: a housing (60; Figure 2); a shaft (12) extending distally from the housing; a drive bar (101) extending through the shaft; and an end effector (100) assembly operably supported at a distal end portion of the shaft and operably coupled to the drive bar such that translation of the drive bar through the shaft manipulates the end effector assembly (¶[0036]), wherein the shaft includes a proximal portion and distal portion releasably engaged with one another (¶[0034]-[0044]). 
Dumbauld et al. fail to disclose the drive bar having a proximal and distal portion which are releasably engaged as claimed.  Dumbauld et al. are silent as to how the drive bar is releasably coupled to the end effector while the end effector jaws are non-releasably connected to the distal shaft.  Dumbauld et al. suggest that the drive bar has a detachable distal portion (see “interface join” 140 in Figure 4).  Furthermore, one skilled in the art would recognize that, without some other means for attachment, it would be difficult to attach the drive bar since its holes would need to be aligned with the slots of the distal shaft and jaws so that a pin could be passed therethrough (¶[0036]; Figures 4 and 5).
Coe et al. disclose a means for attaching an end effector such as forceps (¶[0069]; Figures 1B and 2A) by providing, in addition to a detachable distal shaft (14), a detachable distal drive member (14a) which can be a distal drive bar (22; Figure 2A; ¶[0069], [0070]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention and in view of Coe et al. to have provided the end effector of Dumbauld et al. with a detachable distal drive bar in order to allow a simpler and likely easier connection of the end effector.
Regarding claim 31, the end effector assembly includes first and second jaw members, at least one of the first or second jaw members movable relative to the other between a spaced-apart position and an approximated position for grasping tissue therebetween (¶[0035] of Dumbauld et al.). 
Regarding claim 32, manipulating the end effector assembly includes moving the at least one of the first or second jaw members relative to the other between the spaced-apart position and the approximated position (¶[0035] of Dumbauld et al.). 
Regarding claim 33, each of the first and second jaw members includes an electrically conductive surface adapted to connect to a source of energy for treating tissue grasped between the first and second jaw members (¶[0038], [0046] of Dumbauld et al.). 
Regarding claim 34, the proximal and distal portions of the shaft are releasably engaged with one another via a threaded connection (¶[0045] of Dumbauld et al.). 
Regarding claim 35, in view of Coe e al. the proximal and distal portions of the drive bar would would be releasably engaged via a threaded connection (20t and 24t; Figure 2A of Coe et al.). 
Regarding claim 36, as explained above in regard to claims 34 and 35 the shaft and drive bar would have first and second threaded connections as claimed.
Regarding claim 37, the surgical instrument further comprises a knife (190 of Dumbauld et al.) slidably received within the drive bar (¶[0042]; Figure 4 of Dumbauld et al.). 
Regarding claim 38, a trigger pivotably coupled to the housing and operably coupled to the knife such that actuation of the trigger translates the knife through the proximal shaft. 
Regarding claim 39, a movable handle (62; Figure 2 of Dumbauld et al.) is pivotably coupled to the housing and operably coupled to the drive bar such that actuation of the movable handle translates the drive bar through the shaft to manipulate the end effector assembly (¶[0036] of Dumbauld et al.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771